EXHIBIT 10.3


EXECUTION COPY







AMENDMENT


Dated as of March 31, 2014




To the Lenders party to the Credit Agreement
and the Administrative Agent referred to below




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of May 8, 2012 and as
amended as of May 8, 2013 (the “Credit Agreement”), among FirstEnergy
Transmission, LLC, American Transmission Systems, Incorporated and
Trans-Allegheny Interstate Line Company, as the Borrowers, PNC Bank, National
Association, as Administrative Agent for the Lenders thereunder, the fronting
banks party thereto and the Lenders party thereto. This amendment of the Credit
Agreement is hereinafter referred to as this “Amendment”, and the Credit
Agreement, as amended by this Amendment, is referred to as the “Amended Credit
Agreement”. Capitalized terms used herein and not otherwise defined herein have
the meanings given such terms in the Credit Agreement.
Section 1. Credit Agreement Amendment. The parties agree that, subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the
Credit Agreement is amended as follows:
(a)Section 1.01 is amended to add the following terms in their appropriate
alphabetical order:
“‘Amendment Effective Date’ means March 31, 2014.”
“‘Anti-Corruption Laws’ means all laws, rules, and regulations of any
jurisdiction applicable to the Covered Entities or their respective activities
from time to time concerning or relating to terrorism, money-laundering, bribery
or corruption, including, without limitation, (i) the United States Foreign
Corrupt Practices Act of 1977, as amended from time to time, and the applicable
regulations thereunder, and (ii) the United Kingdom’s Anti-Bribery Act 2010, as
amended from time to time.”
“‘Covered Entity’ means, with respect to any Borrower (i) such Borrower and each
of its Subsidiaries and (ii) each Person that, directly or indirectly, is in
control of a Person described in clause (i) above. For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.”

1122569814.8

--------------------------------------------------------------------------------

2



“‘Non-Approving Lender’ means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Majority Lenders.”
“‘OFAC’ means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.”
“‘Reportable Compliance Event’ means that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Corruption Law or any predicate crime to any Anti-Corruption Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Corruption Law.”
“‘Sanctioned Country’ means, at any time, a country or territory which is the
subject or target of any Sanctions.”
“‘Sanctioned Person’ means (a) any Person named on the list of Specially
Designated Nationals maintained by OFAC, or any other Sanctions-related list of
designated Persons maintained by the U.S. Department of State, the U.S.
Department of Commerce, the U.S. Department of the Treasury or any other U.S.
Governmental Authority, or maintained by the United Nations Security Council,
the European Union or any member state thereof, as may be amended, supplemented
or substituted from time to time, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by any such
Person. For purposes of the foregoing clause (c), ‘control’ shall have the
meaning ascribed to such term in the definition of ‘Covered Entity’.”
“‘Sanctions’ means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.”
“‘Service’ has the meaning set forth in the definition of ‘Eurodollar Rate’.”
“‘United States’ and ‘U.S.’ each means the United States of America.”
(b)The term “ATSI PUCO Order” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘ATSI PUCO Order’ means the order of the PUCO, dated December 11, 2013, that
authorizes ATSI to obtain Extensions of Credit until December 31, 2014, as
amended, extended, supplemented, replaced or renewed from time to time.”
(c)The term “Borrower Sublimit” set forth in Section 1.01 is amended by (i)
replacing the amount “$100,000,000” appearing opposite the text “ATSI” with the
amount “$500,000,000”,




--------------------------------------------------------------------------------

3



and (ii) replacing the amount “$200,000,000” appearing opposite the text
“TrAILCo” with the amount “$400,000,000”.
(d)The term “Disclosure Documents” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Disclosure Documents’ means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2013 and Current Reports on Form 8-K filed in 2014 prior to
the Amendment Effective Date and (ii) with respect to each Borrower, (1) such
Borrower’s unaudited consolidated balance sheets as of December 31, 2013, and
the related unaudited consolidated statements of income, retained earnings and
cash flows for the fiscal year then ended, with, in each case, any accompanying
notes, all prepared in accordance with GAAP, copies of which have been furnished
to each Lender, each Swing Line Lender and each Fronting Bank.”
(e)The term “Eurodollar Rate” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘Eurodollar Rate’ means, for the Interest Period for any Eurodollar Rate
Advance made in connection with any Borrowing, the interest rate per annum that
appears on Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate that is quoted by another source
selected by the Administrative Agent that has been approved by ICE Benchmark
Administration Limited (or any other person which takes over the administration
of that rate) as an authorized information vendor for the purpose of displaying
the rates at which Dollar deposits are offered by leading banks in the London
interbank deposit market (for purposes of this definition, an “Alternate
Source”) at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period as the London interbank offered rate for
Dollars for an amount comparable to such Borrowing and having a borrowing date
and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)).”
(f)The term “Fee Letters” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“‘Fee Letters’ means (i) the letter agreement, dated as of April 30, 2012, among
the Borrowers and PNC, (ii) the letter agreement, dated as of April 5, 2012,
among the Borrowers, PNC, PNC Capital Markets LLC, J.P. Morgan Securities LLC,
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc and RBS Securities
Inc., (iii) the letter agreement, dated as of April 18, 2012, among the
Borrowers, Citigroup Global Markets Inc., Co-Bank, ACB, Union Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., (iv) the letter agreement, dated as of May
8, 2013, among the Borrowers, PNC and PNC Capital Markets LLC, (v) the letter
agreement, dated as of May 8, 2013, among the Borrowers, FE, certain Affiliates
of FE, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., The Royal Bank of




--------------------------------------------------------------------------------

4



Scotland plc and RBS Securities Inc., (vi) the amended and restated letter
agreement, dated as of March 4, 2014, among the Borrowers, PNC and PNC Capital
Markets LLC (the “2014 Amendment Fee Letter”), and (vi) each Fronting Bank Fee
Letter, in each case, as amended, modified or supplemented from time to time.”
(g)The term “Termination Date” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘Termination Date’ means, as to any Lender, the date set forth opposite such
Lender’s name on Schedule IV hereto, subject, for certain Lenders, to the
extension described in Section 2.18 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.”
(h)The term “TrAILCo FERC Order” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘TrAILCo FERC Order’ means the order of the FERC, dated December 18, 2013, that
authorizes TrAILCo to obtain Extensions of Credit until December 18, 2015, as
amended, extended, supplemented, replaced or renewed from time to time.”
(i)Section 2.05(b) is amended to replace the text “On any date prior to the
Termination Date” with the text “On any date prior to the latest Termination
Date”.
(j)Section 2.07(a) is amended to replace the text “Termination Date” with the
text “Termination Date applicable to such Lender”.
(k)Section 2.07(b) is amended to replace the text “Termination Date” with the
text “Termination Date applicable to such Lender”.
(l)Section 2.11(b) is amended to add the following clause (iii) immediately
after clause (ii):
“(iii)    On any date that a change in a Borrower’s Reference Rating occurs that
would cause the interest rate applicable to its Advances to exceed the
corresponding interest rate authorized or permitted under such Borrower’s
Approval, such Borrower agrees to prepay on such date the entire outstanding
principal amount of each Advance made by each Lender to such Borrower, and such
Borrower shall not be permitted to request any Borrowings hereunder until such
time as such Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent (including, without
limitation, certified copies of all applicable Governmental Actions and
Approvals) that such Borrower is authorized under Applicable Law (including all
applicable Governmental Actions and Approvals) to incur Indebtedness hereunder
at the interest rate and on all other terms that would then be applicable
hereunder.”
(m)Section 2.21(b) is amended to replace the text “a Defaulting Lender or a
Nonconsenting Lender” appearing in the first sentence therein with the text “a
Defaulting Lender, a Nonconsenting Lender or a Non-Approving Lender”.




--------------------------------------------------------------------------------

5



(n)Section 2.21(b) is further amended (A) to replace the text “; and” at the end
of subsection (v) with the text “;”, (B) to replace the text “.” at the end of
subsection (vi) with the text “; and” and (C) to add the following subsection
(vii) immediately after subsection (vi):
“(vii)     in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.”
(o)Section 4.01(g) is amended and restated in its entirety to read as follows:
“Financial Statements; Material Adverse Change. The consolidated balance sheets
of such Borrower and its Subsidiaries, as at December 31, 2012 and, in each
case, the related consolidated statements of income, retained earnings and cash
flows of such Borrower and its Subsidiaries, certified by PricewaterhouseCoopers
LLP, independent public accountants, copies of which have been furnished to each
Lender and each Fronting Bank, in all cases as amended and restated to the date
hereof, present fairly in all material respects the consolidated financial
position of such Borrower and its Subsidiaries as at the indicated date and the
consolidated results of the operations of such Borrower and its Subsidiaries for
the periods ended on the indicated dates, all in accordance with GAAP
consistently applied. Except as disclosed in such Borrower’s Disclosure
Documents, there has been no change, event or occurrence since December 31, 2012
that has had a Material Adverse Effect with respect to such Borrower.”
(p)Section 4.01 is amended to add the following subsection (m) immediately after
subsection (l):
“(m)     Anti-Corruption Laws and Sanctions. Such Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance with Anti-Corruption Laws and Sanctions in all material respects by
the Covered Entities and their respective directors, officers, employees and, to
the extent commercially reasonable, agents under the control and acting on
behalf of the Covered Entities. The Covered Entities are in compliance in all
material respects with (i) the Trading with the Enemy Act, as amended, and each
of the regulations promulgated by OFAC (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the Patriot Act. The Covered Entities and their respective officers and
employees and, to the knowledge of such Borrower, the Covered Entities’
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Covered Entities or any of their
respective directors, officers or employees or, to the knowledge of such
Borrower, any agent of the Covered Entities (i) is a Sanctioned Person, (ii) has
assets located in Sanctioned Countries in violation of applicable Sanctions,
(iii) does business in or with, or derives its operating income from investments
in, or transactions with, Sanctioned Persons or (iv) does unauthorized business
in or with, or derives its operating income from unauthorized investments in, or
transactions with, Sanctioned Countries. No Borrowing or use of proceeds thereof
will violate Anti-Corruption Laws or applicable Sanctions.”




--------------------------------------------------------------------------------

6



(q)Section 5.01(b) is amended to replace the text “the U.S. Treasury Department
Office of Foreign Assets Control” with the text “OFAC”.
(r)Section 5.01(g) is amended (A) to replace the text “; and” at the end of
subsection (ix) with the text “;”, (B) to add the following new subsection (x)
immediately after subsection (ix): “(x) promptly upon the occurrence of a
Reportable Compliance Event, notice of such occurrence; and”, and (C) to replace
the text “(x)” at the beginning of the existing subsection (x) with the text
“(xi)”.
(s)Section 5.01 is amended to add the following subsection (i) immediately after
subsection (h):
“(i)    Compliance with Anti-Corruption Laws and Sanctions. (i) Maintain in
effect and enforce, and cause the other Covered Entities to maintain in effect
and enforce, policies and procedures reasonably designed to ensure compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects by
the Covered Entities and their respective directors, officers, employees and, to
the extent commercially reasonable, agents under the control and acting on
behalf of the Covered Entities, and (ii) comply, and cause the other Covered
Entities to comply, in all material respects with Anti-Corruption Laws and
Sanctions applicable to it or its property.”
(t)Section 5.03 is amended to add the following subsection (f) immediately after
subsection (e):
“(f)     Compliance with Anti-Corruption Laws and Sanctions. Request any
Borrowing, or use, or permit any of the other Covered Entities and its or their
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, (iii) for the purpose of unauthorized funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Country, or (iv) in any manner that would result in the violation of
any Sanctions applicable to, or the imposition of any Sanctions on, any Covered
Entity or, to the knowledge of such Borrower, any other party hereto.”
(u)Schedule I (List of Commitments and Lending Offices) to the Credit Agreement
is amended and restated in its entirety by Schedule I hereto.
(v)A new Schedule IV (Termination Dates of the Lenders) to the Credit Agreement
is added by inserting Schedule IV hereto immediately after Schedule III to the
Credit Agreement.
Section 2. New Extension Lenders. Subject to the satisfaction of the conditions
precedent set forth in Section 3 below:
(a)Each Lender party to this Amendment that is not a party to the Credit
Agreement (each, a “New Extension Lender”) extends to the Borrowers, on the
Amendment Date, such New




--------------------------------------------------------------------------------

7



Extension Lender’s Commitment in the amount designated for such New Extension
Lender as set forth on Schedule I hereto, such Commitment being made on a
several, and not joint and several, basis and subject to the terms and
conditions set forth in the Amended Credit Agreement. Each New Extension Lender
agrees that, upon the Amendment Date, such New Extension Lender will be a Lender
for all purposes of the Amended Credit Agreement and the other Loan Documents
(as defined in the Amended Credit Agreement), and such New Extension Lender will
promptly perform in accordance with the terms thereof all obligations and
requirements which are required to be performed by a Lender under the Amended
Credit Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement). Each New Extension Lender represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Amended Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.08(b)(iii), (v) and (vi) of the
Amended Credit Agreement (subject to such consents, if any, as may be required
under Section 8.08(b)(iii) of the Amended Credit Agreement), (iii) from and
after the Amendment Date, it shall be bound by the provisions of the Amended
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by its Commitment and either it, or the Person
exercising discretion in making its decision to acquire such Commitment, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and this Amendment, and has received or has been accorded the
opportunity to receive copies of the financial statements referred to in Section
4.01(g) of the Amended Credit Agreement and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to extend its Commitment, and (vi) it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment and to extend its
Commitment to the Borrowers pursuant to the terms of this Amendment and the
Amended Credit Agreement. Each New Extension Lender agrees that it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents (as defined in the Amended Credit Agreement).
Each New Extension Lender has submitted to the Administrative Agent an
Administrative Questionnaire duly completed by such New Extension Lender to be
used and relied upon by the Administrative Agent for all purposes of the Amended
Credit Agreement.
(b)The Administrative Agent and each Fronting Bank consent to the execution and
delivery by each New Extension Lender of this Amendment.
(c)Simultaneously with the effectiveness of this Amendment and notwithstanding
any provisions of Section 2.05(b)(iii) of the Credit Agreement to the contrary,
the Commitments of each of the Lenders, the outstanding amount of all Advances
and the participations of the Lenders in outstanding Letters of Credit shall be
reallocated among the Lenders in accordance with their respective Percentages
(determined in accordance with the amount of each Lender’s Commitment set forth
on Schedule I hereto). In order to effect such reallocations, each New Extension
Lender and each other Lender whose Commitment as set forth on Schedule I hereto
is in an amount that exceeds the amount of its “Commitment” under the Credit
Agreement (each an “Assignee Lender”) shall be deemed to have purchased all
right, title and interest in, and all obligations in respect of,




--------------------------------------------------------------------------------

8



the Commitments of the Lenders whose Commitments as set forth on Schedule I
hereto are less than their respective “Commitments” under the Credit Agreement
(each an “Assignor Lender”), so that the Commitments of each Lender will be as
set forth on Schedule I hereto. Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and, except for
any requested replacement promissory notes to be provided to the Assignor
Lenders and Assignee Lenders in the principal amounts of their respective
Commitments (or, if less, in the case of any such promissory note payable by a
Borrower, such Assignor Lender’s or Assignee Lender’s pro rata share (based on
the Commitments of all Lenders) of such Borrower’s Borrower Sublimit), no other
documents or instruments shall be, or shall be required to be, executed in
connection with such purchases and assignments (all of which are hereby waived).
The Assignor Lenders and Assignee Lenders shall make such cash settlements among
themselves, through the Administrative Agent, as the Administrative Agent may
direct (after giving effect to any netting effected by the Administrative Agent)
with respect to such reallocations and assignments.
Section 3. Conditions to Effectiveness of this Amendment. This Amendment shall
be effective as of the date hereof when and if (such date being the “Amendment
Date”) the following conditions are satisfied:
(a)The Administrative Agent shall have received the following, each dated as of
the Amendment Date (except for the financial statements referred to in
clause (v) below), in form and substance satisfactory to the Administrative
Agent and with one copy for each Fronting Bank and each Lender:
(i)    Counterparts of this Amendment, duly executed by each of the Borrowers,
the Fronting Banks, Lenders constituting Majority Lenders and each New Extension
Lender, and all Notes (if any) requested by the Lenders pursuant to Section
2.18(d) of the Amended Credit Agreement, duly completed and executed by each
Borrower and payable to such Lenders;
(ii)    Certified copies of (A) the resolutions of the Board of Directors of
each Borrower (or the equivalent authorization, in the case of FET) approving
this Amendment (including the extension of the Termination Date of any Lender
and the increase in such Borrower’s Borrower Sublimit, as applicable), the
Amended Credit Agreement, and the other Loan Documents (as defined in the
Amended Credit Agreement) being executed and delivered in connection with this
Amendment to which such Borrower is, or is to be, a party and (B) all documents
evidencing any other necessary corporate action with respect to this Amendment
(including the extension of the Termination Date of any Lender and the increase
in such Borrower’s Borrower Sublimit, as applicable), the Amended Credit
Agreement, and such Loan Documents (as defined in the Amended Credit Agreement);
(iii)    A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Amendment and each other Loan Document (as
defined in the Amended Credit Agreement) being executed and delivered in
connection with this Amendment to which such Borrower is, or is to become, a
party and the other documents to be delivered hereunder; (B) that attached
thereto are true and correct copies of the Organizational Documents of




--------------------------------------------------------------------------------

9



such Borrower, in each case as in effect on such date, and (C) that attached
thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Borrower’s Approval) required for
(1) the due execution, delivery and performance by such Borrower of this
Amendment, the Amended Credit Agreement, and each other Loan Document (as
defined in the Amended Credit Agreement) being executed and delivered in
connection with this Amendment to which such Borrower is, or is to become, a
party and (2) in the case of ATSI and TrAILCo, the increase in the applicable
Borrower Sublimit;
(iv)     A certificate of an Authorized Officer of each Borrower stating that
both before and after giving effect to this Amendment (including the extension
of the Termination Date of any Lender and the increase in such Borrower’s
Borrower Sublimit, as applicable) (A) no event has occurred and is continuing
that constitutes an Event of Default or an Unmatured Default and (B) all
representations and warranties made by such Borrower in the Amended Credit
Agreement are true and correct in all material respects, except for those made
specifically as of another date, in which case such representations and
warranties shall be true as of such other date;    
(v)     Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment Date
will be deemed to have been delivered under this clause (v));
(vi)    An opinion of Gina K. Gunning, Esq., Associate General Counsel of FE and
counsel for the Borrowers, substantially in the form of Exhibit A hereto;
(vii)    An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for
the Borrowers, substantially in the form of Exhibit B-1 hereto;
(viii)    An opinion of Saul Ewing LLP, special Maryland counsel for TrAILCo,
substantially in the form of Exhibit B-2 hereto;
(ix)    An opinion of Hunton & Williams LLP, special Virginia counsel for
TrAILCo, substantially in the form of Exhibit B-3 hereto;
(x)    A favorable opinion of King & Spalding LLP, special New York counsel for
the Administrative Agent, substantially in the form of Exhibit C hereto; and
(xi)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank or any
other Lender may reasonably request, all in form and substance satisfactory to
the Administrative Agent, such Fronting Bank or such other Lender (as the case
may be).
(b)The Borrowers shall have paid all of the fees payable in accordance with the
2014 Amendment Fee Letter.




--------------------------------------------------------------------------------

10



(c)Each of the representations and warranties in Section 4 of this Amendment
shall be true and correct before and after giving effect to this Amendment.
Section 4. Representations and Warranties. Each Borrower represents and warrants
that (i) the representations and warranties of such Borrower contained in
Section 4.01 of the Amended Credit Agreement (with each reference therein to
“this Agreement”, “hereunder” and words of like import referring to the Credit
Agreement being deemed to be a reference to the Amended Credit Agreement and
each reference therein to “Loan Document” and words of like import being deemed
to be a reference that includes this Amendment, the Amended Credit Agreement,
the 2014 Amendment Fee Letter and the Notes delivered under Section 4(a)(i)) are
true and correct on and as of the Amendment Date as though made on and as of the
Amendment Date (other than, as to any such representation or warranty that by
its terms refers to a specific date other than the Amendment Date, in which
case, such representation and warranty shall be true and correct as of such
specific date); and (ii) no event has occurred and is continuing, or would
result from the execution, delivery or performance by such Borrower of this
Amendment or the performance by such Borrower of the Amended Credit Agreement
that constitutes an Event of Default or an Unmatured Default with respect to
such Borrower.
Section 5. Effect on the Loan Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of any right, power or remedy of any Lender or Fronting Bank
or the Administrative Agent under the Credit Agreement or any other Loan
Document, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, each of the Credit
Agreement and the other Loan Documents is and shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed. This Amendment
shall constitute a Loan Document and shall be binding on the parties hereto and
their respective successors and permitted assigns under the Amended Credit
Agreement. Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Amended Credit Agreement.
Section 6.    Costs, Expenses and Taxes. Each Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent and each Fronting Bank in connection with the preparation, execution,
delivery and syndication administration of this Amendment and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out‑of‑pocket expenses of counsel for the Administrative
Agent and the Fronting Banks with respect thereto and with respect to advising
the Administrative Agent and the Fronting Banks as to their rights and
responsibilities under this Amendment. Each Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of counsel), incurred
by the Administrative Agent, the Fronting Banks and the Lenders in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Amendment, the Amended Credit Agreement and the other
documents to be delivered hereunder, including, without limitation, counsel fees
and expenses in connection with the enforcement of rights under this Section.




--------------------------------------------------------------------------------

11



Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
Section 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
If you agree to the foregoing, please evidence such agreement by (i) executing
and returning one counterpart of this Amendment by facsimile or e-mail to
Meredith Jetton (fax no. 212-556-2222; e-mail mjetton@kslaw.com) and (ii)
executing and returning five original counterparts to this Amendment by
overnight mail to King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036, Attention: Meredith Jetton.




Very truly yours,


FIRSTENERGY TRANSMISSION, LLC
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
TRANS-ALLEGHENY INTERSTATE LINE COMPANY




By /s/ Steven R. Staub            
Steven R. Staub
Vice President and Treasurer










































The undersigned hereby agree to the foregoing:




PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as a
Fronting Bank






By /s/ Christian S. Brown        
Name: Christian S. Brown
Title: Senior Vice President




JPMORGAN CHASE BANK, N.A., as a Lender and as a Fronting Bank






By /s/ Peter Christensen        
Name: Peter Christensen
Title: Vice President




CoBank, ACB, as a Lender






By /s/ Josh Batchelder            
Name: Josh Batchelder
Title: Regional Vice President


TD Bank N.A., as a Lender






By /s/ Shannon Batchman        
Name: Shannon Batchman
Title: Senior Vice President
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender




By /s/ Jeffrey Fesenmaier        
Name: Jeffrey Fesenmaier
Title: Director






Citibank, N.A., as a Lender




By /s/ Anita J. Brickell        
Name: Anita J. Brickell
Title: Vice President






BANK OF AMERICA, N.A., as a Lender




By /s/ Jerry Wells        
Name: Jerry Wells
Title: Vice President






KeyBank National Association, as a Lender




By /s/ Sherrie I. Manson        
Name: Sherrie I. Manson
Title: Senior Vice President






ROYAL BANK OF CANADA, as a Lender




By /s/ Rahul D. Shah            
Name: Rahul D. Shah
Title: Authorized Signatory






SUMITOMO MITSUI BANKING
CORPORATION, as a Lender




By /s/ James D. Weinstein        
Name: James D. Weinstein
Title: Managing Director






U.S. Bank N.A., as a Lender




By /s/ Eric J. Cosgrove        
Name: Eric J. Cosgrove
Title: Vice President






The Bank of New York Mellon, as a Lender




By /s/ Richard K. Fronapfel, Jr.        
Name: Richard K. Fronapfel, Jr.
Title: Vice President






THE BANK OF NOVA SCOTIA, as a Lender




By /s/ Thane Rattew            
Name: Thane Rattew
Title: Managing Director






Goldman Sachs Bank USA, as a Lender




By /s/ Mark Walton            
Name: Mark Walton
Title: Authorized Signatory






THE HUNTINGTON NATIONAL BANK,
as a Lender


By /s/ Lori Cummins-Meyer        
Name: Lori Cummins-Meyer
Title: Vice President






MORGAN STANLEY BANK, N.A., as a Lender




By /s/ Michael King            
Name: Michael King
Title: Authority Signatory










--------------------------------------------------------------------------------

S-18

FIRST HAWAIIAN BANK, as a Lender




By /s/ Dawn Hofmann        
Name: Dawn Hofmann
Title: Senior Vice President







Amendment to FET, ATSI and TrAILCo Credit Agreement Signature Page

--------------------------------------------------------------------------------




SCHEDULE I






List of Commitments and Lending Offices




Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
 
 
 
 
PNC Bank, National Association
$76,250,000.00
PNC - First Side Center
500 1st Avenue
Pittsburgh, PA 15219-3128


Contact: Rini Davis
Phone: (412) 762-7638
Fax: (412) 762-8672
Email: rini.davis@pnc.com
Group Email: syndtrak@pnc.com
Same as Domestic Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$76,250,000.00
1111 Fannin, 10th Floor
Houston, TX 77002-6925


Contact: Peter Christensen
Phone: (212) 270-3917
Email: peter.christensen@jpmorgan.com
Same as Domestic Lending Office
 
 
 
 
CoBank, ACB
$175,000,000.00
5500 South Quebec St.
Greenwood Village, CO 80111


Contact: Jisun Lee
Phone: (303) 694-5938
Fax : (303) 740-4021
Group Email: agencybank@cobank.com
Same as Domestic Lending Office
 
 
 
 
TD Bank, N.A.
$125,000,000.00
1701 Route 70 East
Cherry Hill, NJ 08034


Contact: Shannon Batchman
Phone: (646) 652-1406
Email: Shannon.batchman@td.com
Group Email: investorprocessing@yesbank.com
Same as Domestic Lending Office
 
 
 
 
Citibank, N.A.
$76,250,000.00
399 Park Ave, 16th Floor 5
New York, NY 10043


Contact: Colleen Ryan
Phone: (212) 816-5746
Email: colleen.ryan@citi.com 
Group Email: GLOriginationOps@citi.com
Same as Domestic Lending Office





--------------------------------------------------------------------------------

2

Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
Bank of America, N.A.
$50,000,000.00
104 N. Tryon Street, Floor 17
Charlotte, NC 28155-0001


Contact: Mike Mason
Phone: (980) 683-1839
Fax: (980) 233-7196
Email: Michael.Mason@baml.com
Same as Domestic Lending Office
 
 
 
 
KeyBank National Association
$50,000,000.00
127 Public Square
Cleveland, OH 44114


Contact: Sherrie Manson
Phone: (216) 689-3443
Fax: (216) 689-4981
Email: sherrie_manson@keybank.com
Same as Domestic Lending Office
 
 
 
 
Royal Bank of Canada
$50,000,000.00
 Three World Financial Center
New York, NY 10281


Contact: Kyle Hoffman
Phone: (212) 428-6602
Fax: (212) 428-6201
Email: kyle.hoffman@rbccm.com 
Same as Domestic Lending Office
 
 
 
 
Sumitomo Mitsui Banking Corporation
$50,000,000.00
227 Park Avenue
New York, NY 10172


Contact: Patrick McGoldrick
Phone: (212) 224-4228
Fax: (212) 224-5227
Email: pmcgoldrick@smbclf.com  
Group Email: loan.closers@credit-suisse.com
Same as Domestic Lending Office
 
 
 
 
U.S. Bank National Association
$50,000,000.00
800 Nicollet Mall
Minneapolis, MN 55402


Contact: Eric Cosgrove
Phone: (513) 632-3033
Fax: (513) 632-2068
Email: eric.cosgrove@usbank.com 
Group Email: complex_credits_oshkosh@usbank.com 
Same as Domestic Lending Office
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$76,250,000.00
1251 Avenue of the Americas
New York, NY 10020-1104


Contact: Bradford Joyce
Phone: (212) 782-5568
Fax: (212) 782-6440
Email: bjoyce@us.mufg.jp 
Same as Domestic Lending Office
 
 
 
 





--------------------------------------------------------------------------------

3

Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
Goldman Sachs Bank USA
$25,000,000.00
200 West Street
New York, NY 10282


Contact: Michelle Latzoni
Phone: (212) 902-1099
Fax: (917) 977-3966 (to be used for notices)
Email: gsd.link@gs.com
Group Email: gs-sbd-admin-contacts@ny.email.gs.com
Same as Domestic Lending Office
 
 
 
 
Morgan Stanley Bank, N.A.
$25,000,000.00
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111


Contact: Edward Henley
Phone: (443) 627-4326
Fax: (212) 404-9645
Email: docs4loans@ms.com 
Secondary Email: ms4loans@ms.com
 
 
 
 
 
The Bank of New York Mellon
$25,000,000.00
1 Wall Street, 19th Floor
New York, NY 10286


Contact: Amber Mierek
Phone: (315) 765-4300
Fax: (315) 765-4782
Email: amber.mierek@bnymellon.com
Same as Domestic Lending Office
 
 
 
 
The Bank of Nova Scotia
$25,000,000.00
720 King Street W – 2nd floor
Toronto, ON, Canada M5V 2T3


Contact: Amanda Seuradge
Phone: (416) 649-4066
Fax: (212) 225-5079
Email: amanda.seuradge@scotiabank.com
Same as Domestic Lending Office
 
 
 
 
The Huntington National Bank
$25,000,000.00
41 South High
Columbus, OH 43215


Contact: Amanda Sigg
Phone: (614) 480-4767
Fax: (877-274-8593
Email: Amanda.sigg@huntington.com
Same as Domestic Lending Office
 
 
 
 
First Hawaiian Bank
$20,000,000.00
999 Bishop Street, Suite 1100
Honolulu, HI 96813


Contact: Dawn Hofmann
Phone: (808) 525-7113
Fax: (808) 525-6200
Email: dhofmann@fhb.com
Same as Domestic Lending Office
 
 
 
 
TOTAL
$1,000,000,000.00
 
 







--------------------------------------------------------------------------------




SCHEDULE IV




Termination Dates of the Lenders


Lender
Termination Date
PNC Bank, National Association
March 31, 2019
JPMorgan Chase Bank, N.A.
March 31, 2019
CoBank, ACB
March 31, 2019
TD Bank, N.A.
March 31, 2019
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
March 31, 2019
Citibank, N.A.
March 31, 2019
Bank of America, N.A.
March 31, 2019
KeyBank National Association
March 31, 2019
Royal Bank of Canada
March 31, 2019
Sumitomo Mitsui Banking Corporation
March 31, 2019
U.S. Bank N.A.
March 31, 2019
The Bank of New York Mellon
March 31, 2019
The Bank of Nova Scotia
March 31, 2019
Goldman Sachs Bank USA
March 31, 2019
The Huntington National Bank
March 31, 2019
Morgan Stanley Bank, N.A.
March 31, 2019
First Hawaiian Bank
March 31, 2019







